                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN
                         NORTHERN DIVISION


BLONG YANG,
JAY SCHROEDER,
PAUL MARTIN DRIFTMIER, SR.,  Case No. 1:20-CV-760
ANGELA RAY HAUG,
KELLY LYNN McELWAIN,
REV. DANIEL JAY QUAKKELAAR,
MADISON MARIE ELMER,
ERIC THOMAS SKELTON,
SANDRA K. MORRIS,
CINDY WERNER,
ALEXANDRA CARNEY SCHWEITZER,
JESTIN KORLESKI,
JAIME LYNN WESTCOMB,
JENNY LEIGH TURKELSON,
ANNA ALETHIA MANNING,
WILLIAM NAUTA,
LENAE LENORE GILBERTSON,
LISA BINNING,
DARCY BLOOM,
GAYELYNN PLASTER,
ELIZABETH THORNE,
LUIS A. VERGARA,
CECELIA SANCHEZ and
MARY MAGDALEN MOSER,

            Plaintiffs,

      v.

SUSAN POWERS,
individually and in her capacity as
Door County Health Officer,

MARY DORN,
individually and in her capacity as
Outagamie County Public Health Officer,



       Case 1:20-cv-00760-WCG Filed 07/13/20 Page 1 of 4 Document 37
DOUGLAS GIERYN,
individually and in his capacity as
Winnebago County Health Officer,

KURT EGGEBRECHT,
individually and in his capacity as
City of Appleton Health Officer,

GREG PETERSON,
individually and in his capacity as
Chief of the Town of Grand Chute
Police Department,

DANIEL BLACKDEER,
individually and in his capacity as
the Deputy Chief of the
Wisconsin State Capitol Police,

JANEL HEINRICH,
individually and in her capacity as
Public Health Officer of Madison
and Dane County,

MARIE-NOEL SANDOVAL,
individually and in her capacity as
Rock County Health Officer,

RoANN WARDEN,
individually and in her capacity as
Green County Public Health Officer,

DOTTIE-KAY BOWERSOX,
individually and in her capacity as
City of Racine Public Health Director,

JEANETTE KOWALIK,
individually and in her capacity as
City of Milwaukee
Commissioner of Health,


                                         2

       Case 1:20-cv-00760-WCG Filed 07/13/20 Page 2 of 4 Document 37
SANJIB BHATTACHARYYA,
individually and in the capacity of
City of Milwaukee Special Deputy
Health Commissioner,

DAVID BETH,
individually and in his capacity as
Kenosha County Sheriff,

JOSEPH CARDAMONE, III,
individually and in his capacity as
Kenosha County Corporation Counsel,

JODY WARD,
individually and in his capacity as
Chief of Police of the City of
Wisconsin Dells,

DEAN M. SMITH,
individually and in his capacity as
Chief of Police of the Oshkosh
Police Department,

ANTHONY S. EVERS,
individually and in his capacity as
Governor of the State of Wisconsin,

and

ANDREA PALM,
individually and in her capacity as the
Secretary (designee) of the
Wisconsin Department of Health Services,

            Defendants.


                  Notice of Motion and Motion to Dismiss
                     Pursuant to 12(b)(1) and 12(b)(6)



                                      3

       Case 1:20-cv-00760-WCG Filed 07/13/20 Page 3 of 4 Document 37
      HERE COMES THE DEFENDANT, Greg Peterson, by and through his

attorneys, Kasdorf, Lewis & Swietlik, S.C., and respectfully moves the Court

for an order dismissing the plaintiffs’ Amended Complaint based on lack of

subject matter jurisdiction pursuant to Fed. R. Civ. P. 12(b)(1) and for failure

to state a claim under Fed. R. Civ. P. 12(b)(6).

      This motion is supported by the Brief and Declaration filed herewith.



      Dated at Milwaukee, Wisconsin, this 13th day of July 2020.


                                     KASDORF, LEWIS & SWIETLIK, S.C.
                                     Attorneys for Defendant, Greg Peterson

                                               /s/ Dustin T. Woehl
                                     By:
                                            Dustin T. Woehl
                                            State Bar No. 1036759
                                            dwoehl@kasdorf.com
                                            Jason P. Gehring
                                            State Bar No. 1061084
                                            jgehring@kasdorf.com

Kasdorf, Lewis & Swietlik, S.C.
One Park Plaza, Suite 500
11270 West Park Place
Milwaukee, WI 53224
Telephone: (414) 577-4000
Fax: (414) 577-4400




                                        4

       Case 1:20-cv-00760-WCG Filed 07/13/20 Page 4 of 4 Document 37
